Exhibit 10.3

Execution Version

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”) is made and entered into as of
December 7, 2009, by and among Analogic Corporation (the “Company” or
“Analogic”) and the entities and natural persons listed on Exhibit A hereto
(collectively, the “Ramius Group”) (each of the Company and the Ramius Group, a
“Party” to this Agreement, and collectively, the “Parties”).

RECITALS:

WHEREAS, the Company and the Ramius Group have engaged in various discussions
and communications concerning the Company’s business, financial performance and
strategic plans; and

WHEREAS, the Ramius Group duly submitted a nomination letter to the Company on
October 28, 2009 (the “Nomination Letter”) nominating three (3) individuals as
director candidates for election to the Company’s board of directors (the
“Board”) at the 2010 annual meeting of stockholders of the Company (including
any adjournment or postponement thereof, the “2010 Annual Meeting”); and

WHEREAS, the Ramius Group has reviewed and approved the statement for inclusion
in the Company’s First Quarter Fiscal Year 2010 Earnings Release outlining the
primary pathways through which the Company intends to reach its objective of
achieving double digit operating margins by Fiscal Year 2012 (the “Financial
Pathway Statement”); and

WHEREAS, the Company included the Financial Pathway Statement in the form
approved by the Ramius Group in its First Quarter Fiscal Year 2010 Earnings
Release; and

WHEREAS, the Company and the members of the Ramius Group have determined
(i) that the interests of the Company and its stockholders would be best served
at this time by, among other things, avoiding an election contest and the
expense and disruption that may result therefrom and (ii) to come to an
agreement with respect to the composition of the Board, certain matters related
to the 2010 Annual Meeting and certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Matters; Board Appointment; 2010 Annual Meeting; Committee Appointment;
Independent Candidate Appointment.

(a) The Company agrees to nominate Burton P. Drayer, M.D. to be elected as a
member of the Board at the 2010 Annual Meeting to serve for a term of one year
expiring at the 2011 annual meeting of stockholders of the Company (including
any adjournment or postponement thereof, the “2011 Annual Meeting”) and will
recommend a vote “for” Dr. Drayer at the 2010 Annual Meeting and solicit proxies
from all stockholders to vote all shares of Common Stock in favor of the
election to the Board of Dr. Drayer. At the 2010 Annual Meeting, the Ramius
Group shall appear in person or by proxy and vote all shares of Common Stock



--------------------------------------------------------------------------------

beneficially owned by it and its affiliates in favor of the election to the
Board of the Company’s slate of nominees (the “2010 Nominees”). The Ramius Group
shall cause to be executed proxies for the 2010 Nominees (in the form utilized
by the Company to solicit proxies for all stockholders) so as to vote all shares
of Common Stock beneficially owned by it and its affiliates in favor of the
election to the Board of the 2010 Nominees. The Ramius Group shall not withdraw
or modify any such proxies.

(b) Upon the conclusion of the 2010 Annual Meeting, the Company shall take all
action necessary in furtherance of the appointment of Dr. Drayer to the
Nominating and Corporate Governance Committee of the Company (the “Nominating
Committee”).

(c) Upon execution of this Agreement, the Ramius Group hereby withdraws its
Nomination Letter.

(d) The Company agrees that it will hold the 2010 Annual Meeting no later than
January 31, 2010.

(e) If Dr. Drayer leaves the Board (whether by resignation or otherwise) before
the conclusion of the 2011 Annual Meeting, the Ramius Group will be entitled to
recommend to the Nominating Committee replacement director(s) provided that such
replacement director(s) qualify as “independent” pursuant to NASDAQ listing
standards. The Nominating Committee will not unreasonably withhold acceptance of
any replacement director recommended by the Ramius Group. In the event the
Nominating Committee does not accept a replacement director recommended by the
Ramius Group, the Ramius Group will have the right to recommend additional
replacement director(s) for consideration by the Nominating Committee. The
Company will cause the Board to appoint such replacement director(s) to the
Board and the Nominating Committee no later than fifteen (15) business days
after the Nominating Committee’s recommendation of such replacement director(s).

(f) Except as set forth in Section 2(e)(ii), the parties hereto acknowledge that
the only matters that may be presented by the Company for consideration at the
2010 Annual Meeting include (i) the election of the 2010 Nominees, (ii) the
approval of the Company’s 2009 Stock Incentive Plan, and (iii) the ratification
of the Company’s independent registered public accounting firm.

(g) Neither the Ramius Group nor any member of the Ramius Group shall
(i) nominate any person for election at the 2010 Annual Meeting or (ii) submit
any proposal for consideration at, or bring any other business before, the 2010
Annual Meeting, directly or indirectly. The Ramius Group shall not enter into
any agreement, understanding or arrangement with the purpose or effect to cause
or further any of the foregoing or otherwise engage in any activities with the
purpose or effect to cause or further any of the foregoing.

2. Independent Candidate Search; Appointment of Independent Candidate.

(a) Upon the execution of this Agreement, the Nominating Committee will
undertake a process to identify potential independent candidates (the
“Independent Candidates”) from which the Board will select one Independent
Candidate to appoint as a member of the Board by no later than March 31, 2010
(the “New Director).

 

- 2 -



--------------------------------------------------------------------------------

(b) The Company will advise the Ramius Group of the desired qualifications for
the Independent Candidates. The Ramius Group will be permitted to submit
Independent Candidate(s) (the “Ramius Candidates”) for consideration by the
Nominating Committee.

(c) The Company will provide the Ramius Group with a list of the Independent
Candidates being considered by the Nominating Committee no later than
February 15, 2010. The Ramius Group will be permitted to meet with
(telephonically or otherwise) and review the qualifications of the Independent
Candidates and provide the Nominating Committee with its feedback on those
candidates.

(d) Any vote by the Nominating Committee to recommend an Independent Candidate,
who is not a Ramius Candidate, for appointment as the New Director shall be
unanimous.

(e) In order to accommodate the appointment of the New Director to the Board,
the Board shall either (i) secure the resignation of an existing director prior
to the time the Company mails its definitive proxy materials in connection with
the 2010 Annual Meeting (with such resignation to be tendered and effective on
or before March 31, 2010); or (ii) put up for stockholder vote at the 2010
Annual Meeting a proposal to amend the Company’s Bylaws to change the variable
range for the size of the Board from “not less than five, nor more than ten”
members to “not less than five, nor more than eleven” members. (the “Bylaw
Amendment”)

(f) The Company agrees that the Board shall only be increased at any time prior
to the conclusion of the 2011 Annual Meeting in connection with the appointment
of the New Director. In the event that the Company increases the size of the
Board to eleven (11) members to accommodate the appointment of the New Director
and a vacancy thereafter exists on the Board at any time prior to the conclusion
of the 2011 Annual Meeting, other than a vacancy resulting from Dr. Drayer or
the New Director leaving the Board, the Company agrees not to fill such vacancy
and to reduce the size of the Board to ten (10) members.

(g) If the New Director leaves the Board (whether by resignation or otherwise)
before the conclusion of the 2011 Annual Meeting, a replacement director will be
identified and appointed to the Board in a process consistent with this
Section 2.

(h) In the event that the Company elects to comply with Section 2(e)(ii) above,
the Company will recommend a vote “for” the Bylaw Amendment at the 2010 Annual
Meeting and solicit proxies from all stockholders to vote all shares of Common
Stock in favor of such proposal.

3. Representations and Warranties of the Company.

The Company represents and warrants to the Ramius Group that (a) the Company has
the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles

 

- 3 -



--------------------------------------------------------------------------------

and (c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

4. Representations and Warranties of the Ramius Group.

The Ramius Group shall cause its affiliates to comply with the terms of this
Agreement. The Ramius Group represents and warrants to the Company that (a) the
authorized signatory of the Ramius Group set forth on the signature page hereto
has the power and authority to execute this Agreement and to bind it thereto
this Agreement (b) this Agreement has been duly authorized, executed and
delivered by the Ramius Group, and constitutes a valid and binding obligation of
the Ramius Group, enforceable against the Ramius Group in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Ramius Group as
currently in effect and (d) the execution, delivery and performance of this
Agreement by each member of the Ramius Group does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound.

5. Press Release.

Promptly following the execution of this Agreement, the Company and the Ramius
Group shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing the terms of this Agreement, substantially in the form
attached hereto as Exhibit B. Prior to the issuance of the Mutual Press Release,
neither the Company nor the Ramius Group shall issue any press release or public
announcement regarding this Agreement or take any action that would require
public disclosure thereof without the prior written consent of the other party.

6. Specific Performance.

Each of the members of the Ramius Group, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that the members of the Ramius Group or any of them, on
the one hand, and the Company, on the other hand (the “Moving Party”), shall
each

 

- 4 -



--------------------------------------------------------------------------------

be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.

7. Expenses.

The Company shall reimburse the Ramius Group for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2010 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $35,000 in the aggregate.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

Attention: John J. Fry, General Counsel

Facsimile:

With a copy to:

WilmerHale

60 State Street

Boston, Massachusetts 02109

Attention: Michael J. LaCascia, Esq.

      Patrick J. Rondeau, Esq.

Facsimile: (617) 526-5000

 

- 5 -



--------------------------------------------------------------------------------

If to the Ramius Group or any member of the Ramius Group:

Ramius Value and Opportunity Master Fund Ltd

c/o RCG Starboard Advisors, LLC

599 Lexington Avenue, 20th Floor

New York, New York 10022

Attention: Jeffrey C. Smith

      Owen S. Littman

Telephone: (212) 845-7900

Facsimile: (212) 845-7995

With a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky, Esq.

Facsimile: (212) 451-2222

10. Applicable Law.

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York without regard to the principles of conflict of
laws. Each of the Parties consents to the exclusive jurisdiction of the Federal
and State courts of the State of New York for the decision of any disputes
relating to this Agreement, and each agrees not to assert by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that
such Party is not personally subject to the jurisdiction of such court, that the
suit, action, or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper, or that this Agreement may not be
litigated in or by such court.

11. Counterparts.

This Agreement may be executed in one or more counterparts which together shall
constitute a single agreement.

12. Entire Agreement; Amendment and Waiver; Successors and Assigns.

This Agreement contains the entire understanding of the parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and the Ramius Group. No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or

 

- 6 -



--------------------------------------------------------------------------------

remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of the Ramius Group,
the prior written consent of the Company, and with respect to the Company, the
prior written consent of the Ramius Group.

13. Mutual Non-Disparagement.

For a period beginning on the effective date of this Agreement and ending on
(i) the date that is one-month prior the nomination deadline for the 2011 Annual
Meeting (in the event that the Company has appointed an Independent Candidate by
March 31, 2010); or (ii) April 1, 2010 (in the event that the Company has failed
to appoint an Independent Candidate by March 31, 2010), each of the Parties
covenants and agrees that none of it or its respective subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall in any way
disparage, attempt to discredit, or otherwise call into disrepute, the other
Parties or such other Parties’ subsidiaries, affiliates, successors, assigns,
officers (including any current officer of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), directors (including any current director of a Party or a Parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), employees, stockholders, agents, attorneys or representatives,
or any of their products or services, in any manner that would damage the
business or reputation of such other Parties, their products or services or
their subsidiaries, affiliates, successors, assigns, officers (or former
officers), directors (or former directors), employees, stockholders, agents,
attorneys or representatives.

[The remainder of this page intentionally left blank]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

ANALOGIC CORPORATION By:   /s/ James W. Green   Name:   James W. Green   Title:
  President and CEO

 

THE RAMIUS GROUP:     RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD     RAMIUS
ADVISORS, LLC By:  

RCG Starboard Advisors, LLC,

its investment manager

    By:  

Ramius LLC,

its sole member

RCG PB, LTD     RAMIUS LLC By:  

Ramius Advisors, LLC,

its investment advisor

    By:  

Cowen Group, Inc.,

its sole member

      COWEN GROUP, INC. RAMIUS ENTERPRISE MASTER FUND LTD     RCG HOLDINGS LLC
By:  

Ramius Advisors, LLC,

its investment advisor

    By:  

C4S & Co., L.L.C.,

as managing member

RCG STARBOARD ADVISORS, LLC       By:  

Ramius LLC,

its sole member

    C4S & CO., L.L.C.

 

By:   /s/ Jeffrey M. Solomon   Name:   Jeffrey M. Solomon   Title:   Authorized
Signatory

 

/s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact
for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss, /s/ Burton P. Drayer,
M.D. BURTON P. DRAYER, M.D.

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

The Ramius Group

RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD

RCG PB, LTD

RAMIUS ENTERPRISE MASTER FUND LTD

RAMIUS ADVISORS, LLC

RCG STARBOARD ADVISORS, LLC

RAMIUS LLC

COWEN GROUP, INC.

RCG HOLDINGS LLC

C4S & CO., L.L.C.

PETER A. COHEN

MORGAN B. STARK

THOMAS W. STRAUSS

JEFFREY M. SOLOMON

BURTON P. DRAYER, M.D.

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

[MUTUAL PRESS RELEASE]

 

- 10 -



--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT

 

December 7, 2009

LOGO [g26302g00n03.gif]

NOT FOR IMMEDIATE WORLDWIDE RELEASE

For Further Information, Contact:

 

For Analogic:

 

Mark Namaroff

Director of Strategic Marketing

and Investor Relations

(978) 326-4058

Investorrelations@analogic.com

 

Matthew Sherman / Andrew Siegel

Joele Frank, Wilkinson Brimmer Katcher

(212) 355-4449

  

For Ramius:

 

Gavin Molinelli

Ramius LLC

(212) 201-4828

gmolinelli@ramius.com

ANALOGIC ANNOUNCES SETTLEMENT AGREEMENT WITH RAMIUS

Will Nominate Dr. Burton Drayer to Serve on Analogic Board of Directors

Will Appoint Additional New Independent Director

Issues “Financial Pathway Statement” Outlining Strategy for Achieving
Double-Digit Operating Margins

PEABODY, Mass. – December 9, 2009 – Analogic Corporation (NASDAQ: ALOG), a
leading designer and manufacturer of medical imaging and aviation security
technology, today announced that it has reached an agreement with Ramius Value
and Opportunity Master Fund Ltd, an affiliate of RCG Starboard Advisors, LLC and
Ramius LLC (collectively, “Ramius”), relating to the Company’s 2010 Annual
Meeting of Stockholders. Ramius beneficially owns approximately 4.9% of
Analogic’s outstanding shares. The Analogic 2010 Annual Meeting will be held on
January 29, 2010 at the Company’s world headquarters in Peabody, Massachusetts.

Analogic will nominate Dr. Burton Drayer, Executive Vice President for Risk at
The Mount Sinai Medical Center and Chairman and Director of Mount Sinai’s
Department of Radiology, to stand for election as a new independent director on
the Analogic Board at the January 2010 Annual Meeting. Dr. Drayer, who was
recommended by Ramius, will fill the vacancy resulting from the previously
announced departure of Analogic founder and Chairman Emeritus from the Company’s
Board. It is expected that Dr. Drayer will also serve on the Nominating and
Corporate Governance Committee.

Also at the 2010 Annual Meeting, Analogic will ask the Company’s shareholders to
approve an increase of the size of the Analogic Board from ten to eleven
members. Subject to shareholder approval, Analogic will appoint a new
independent director to its Board by March 31, 2010. The Nominating Committee of
Analogic’s Board will identify potential director candidates, including any
proposed by Ramius and other Analogic stockholders, from which the Board will
select one individual to appoint to the Board.

As part of the settlement agreement, Analogic also agreed to issue a “Financial
Pathway Statement” in its earnings release for the First Quarter ended
October 31, 2009. The statement outlines Analogic’s strategy for driving



--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT

 

December 7, 2009

enhanced profitability in each of the next three years, through organic measures
within the Company’s control, on its pathway to double-digit operating margins
by fiscal year 2012.

Ramius has withdrawn its nomination of director candidates to Analogic’s Board
and has agreed to vote its shares in favor of each of the Board’s nominees.

“We welcome open dialogue with and input from our stockholders and are pleased
to have reached this agreement with Ramius, which we believe serves the best
interests of all Analogic stockholders,” said Jim Green, President and Chief
Executive Officer of Analogic. “Our Board and management team are committed to
continuing to work on behalf of all Analogic stockholders with the shared goal
of enhancing value.”

“We are delighted to nominate Dr. Drayer for election to Analogic’s Board,” said
Ed Voboril, Analogic Chairman of the Board of Directors. “Burt brings to
Analogic significant industry experience due to his roles as a practitioner,
professor, and business executive. As an Executive Vice President at Mount
Sinai, he understands the economics of the health care industry. In addition, as
a member of the faculty at the Mount Sinai School of Medicine and the
President-elect of the Radiological Society of America, Burt is directly
involved in education, research and health care policy. We strongly believe that
Burt’s experience, coupled with his deep understanding of Analogic’s businesses,
will be beneficial to the Company and all Analogic stockholders.”

On behalf of Ramius, Mark Mitchell said, “We are pleased to have worked
constructively with Analogic with the shared goal of enhancing stockholder
value. We support the Company’s commitment and strategy to significantly improve
profitability in each of the next three years with the goal of achieving double
digit operating margins by fiscal year 2012. We are confident that the
nomination of Dr. Drayer to the Board and the Board’s commitment to adding
another highly-qualified, independent director by March 31, 2010 will serve the
best interests of Analogic and its stockholders.”

The complete Agreement will be included as an exhibit to the Company’s Current
Report on Form 8-K to be filed with the Securities and Exchange Commission.

Burton Drayer, MD

Dr. Drayer, 63, has served as Executive Vice President for Risk at The Mount
Sinai Medical Center (“Mount Sinai”), one of the country’s oldest and largest
voluntary teaching hospitals, since September 2008. He is a Dr. Charles M. and
Marilyn Newman Professor and has served as Chairman and Director of the
Department of Radiology at Mount Sinai since July 1995. Dr. Drayer served as the
President and Executive Vice President for Hospital and Clinic Affairs at Mount
Sinai from November 2003 until September 2008. He is a Fellow of both the
American Academy of Neurology and the American College of Radiology, serving on
the Board of Chancellors of the latter. Dr. Drayer also serves on the Board of
Directors of the Radiological Society of America. He is presently
President-elect of the RSNA. Dr. Drayer is a former president of the American
Society of Neuroradiology (ASNR), a founder of the Neuroradiology Education and
Research Foundation of ASNR, as well as a former president of the New York
Roentgen Society. Dr. Drayer holds an A.B. in Political Science from the
University of Pennsylvania and received his M.D. from the Chicago Medical School
at the University of Health Sciences in Chicago. Dr. Drayer has also served on
the faculty and in leadership positions of three research-oriented medical
schools, and has authored more than 200 journal articles and similar
publications, 41 book chapters and two books and is an internationally
recognized expert in the areas of radiology and neuroradiology.

Forward-Looking Statements

Any statements about future expectations, plans, and prospects for the Company,
including statements containing the words “believes,” “anticipates,” “plans,”
“expects,” and similar expressions, constitute forward-looking



--------------------------------------------------------------------------------

CONFIDENTIAL DRAFT

 

December 7, 2009

statements within the meaning of the Private Securities Litigation Reform Act of
1995. Actual results may differ materially from those indicated by such
forward-looking statements as a result of various important factors, including
risks relating to product development and commercialization, limited demand for
the Company’s products, risks associated with competition, uncertainties
associated with regulatory agency approvals, competitive pricing pressures,
downturns in the economy, the risk of potential intellectual property
litigation, and other factors discussed in our most recent quarterly report
filed with the Securities and Exchange Commission. In addition, the
forward-looking statements included in this presentation represent the Company’s
views as of the date of this document. While the Company anticipates that
subsequent events and developments will cause the Company’s views to change, the
Company specifically disclaims any obligation to update these forward-looking
statements. These forward-looking statements should not be relied upon as
representing the Company’s views as of any later date.

About Ramius LLC

Ramius LLC is an investment advisor that manages assets in a variety of
alternative investment strategies. Ramius LLC is headquartered in New York with
offices located in London, Luxembourg, Tokyo, Hong Kong and Munich.

About Analogic

Analogic Corporation is a growth oriented high-technology signal and
image-processing company, providing products and services to original equipment
manufacturers (OEMs) and end users in growing medical diagnostics and security
markets worldwide. The Company is recognized worldwide for advancing the state
of the art in automatic explosives detection, computed tomography (CT), digital
radiography (DR), ultrasound, magnetic resonance imaging (MRI), and advanced
signal processing. For more information, visit www.analogic.com.

###